Citation Nr: 1517034	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a Board hearing before the undersigned in April 2014.  A transcript is of record.  

The issues of entitlement to a rating in excess of 10 percent for type II diabetes mellitus, entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity status post carpal tunnel release, entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity with carpal tunnel syndrome, and entitlement to ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities have been raised by the record in a July 2014 claim, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Medical evidence, including records from the Veteran's treating VA physician, indicates that his chronic kidney disease was caused, at least in part, by his service-connected type II diabetes mellitus.  A June 2010 VA examiner also opined that the Veteran's chronic kidney disease was worsened or increased by his service-connected diabetes mellitus.

2.  The evidence is in relative equipoise as to whether the Veteran's current chronic kidney disease was caused or aggravated by his service-connected type II diabetes mellitus.  


CONCLUSION OF LAW

Service connection for chronic kidney disease is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


ORDER

Service connection for chronic kidney disease is granted.  



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


